Title: To James Madison from John Tyler, 15 January 1810
From: Tyler, John
To: Madison, James


Sir;Richmond January 15 1810
I have the honor to introduce to your Notice George Wm: Smith Esqr. our Leiut. Govr: who having business in your City is desirous of being presented to you, whose Character he much respects. You will find him full worthy of your attention as a Patriot and Gentleman.
I greatly fear the hint you have given Congress by your advise to place our Country in a proper State of defence will not be much attended to. Subjects of very inferior consideration seem to engross their time. I am at a loss to know what our National Character is? Certain I am that it is not what it has been even 30 years ago. I believe it is degenerated into a system of Stock-Jobing, Extortion and Usury. I wou’d if I had the power not only interdict the trade with G. B. but I wou’d seize british goods found on Land, Lock up every Store and hold them respo[n]sible for consequences, and if another impressment shou’d take place I wou’d make prisoners of every british Subject in the States. But this wou’d greatly offend the feelings of our Modern Patriots. By the God of Heaven, if we go on in this way our Nation will sink into disgrace and Slavery. Forty Members who cou’d support Jackson, are fit Instruments for any Measure. Perhaps I have gone too far for the present ⟨notions?⟩ therefore will conclude by subscribing my self with considerations of high respect and esteem Yr most obt Servt
Jno: Tyler.
